            Case 1:17-cr-00438-VEC Document 638 Filed 08/10/21 Page 1 of 1


                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 ------------------------------------------------------------   X        DATE FILED: 8/9/2021
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :
                                                                :     17-CR-438 (VEC)
 EDWIN CORTORREAL,                                              :
                                                                :     ORDER
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS trial in this case is tentatively scheduled to begin in the fourth quarter of 2021;

        WHEREAS on August 6, 2021, Defendant filed a Daubert motion;

        WHEREAS motions in limine are due September 3, 2021;

        WHEREAS requests to charge and proposed voir dire questions are due September 30,

2021;

        IT IS HEREBY ORDERED THAT

        1. In light of the Daubert motion, trial is adjourned to a date not earlier than the first

             quarter of 2022. The parties should keep the Court apprised of any scheduling conflicts

             in the first quarter of 2022.

        2. Motions in limine are due October 29, 2021. Oppositions are due November 19, 2021.

        3. Requests to charge and proposed voir dire questions are due December 3, 2021.


SO ORDERED.

Dated: August 9, 2021
      New York, NY
                                                                    ______________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
